 400312 NLRB No. 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On September 17, 1992, Administrative Law Judge Raymond P.Green issued the attached decision. The Respondent filed exceptions
and a supporting brief, and the General Counsel filed cross-excep-
tions, a supporting brief, and an answering brief. Thereafter, the
Charging Party filed an answering brief, and the Respondent filed
a reply to the General Counsel's cross-exceptions.2The employees at three of the stores were represented by anotherunion and the employees at the remaining five stores were unrepre-
sented.3There is no evidence that the Respondent agreed to be bound bymultiemployer bargaining or that it is a member of a multiemployer
bargaining group.4All dates are in 1989 unless otherwise indicated.5As discussed below, the petition is being held in abeyance by theRegional Director pending disposition of the instant case.6278 NLRB 947 (1986).7Id. at 948, citing Westwood Import Co., 251 NLRB 1213, 1214(1980), enfd. 681 F.2d 664 (9th Cir. 1982).Rock Bottom Stores, Inc. and Local 1199, Drug,Hospital and Health Care Employees Union.
Case 29±CA±14689September 24, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe issue in this case is whether the Respondent,following the relocation of one of its facilities, violated
Section 8(a)(5) and (1) by withdrawing recognition
from the Union and repudiating the collective-bargain-
ing agreement that was in effect at its closed facility.1The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings, and conclusions as modified below and
to adopt his recommended Order.The Respondent operates approximately 28 retaildiscount stores in the New York City metropolitan
area. At the time of the instant dispute, the Union was
the bargaining representative of employees at 20 of its
stores, including the employees at its Commack, New
York store.2In November 1988, the Respondent, alongwith various other employers with which it jointly bar-
gained, signed a Memorandum of Agreement (MOA)
which extended for 3 years the terms of a comprehen-
sive 1985±1988 master collective-bargaining agreement
and a 1987 supplemental agreement.3Although neitherthe master agreement nor the supplemental agreement
had been signed by the Respondent, the terms of both
were implemented by the Respondent. The MOA was
applicable to the employees at Commack and the re-
maining union-represented stores.In October 1989,4the Respondent informed the em-ployees at its Commack store that it intended to close
the store and relocate to a new facility approximately
one-fourth mile away in East Northport. All the
Commack employees were offered positions at the new
store, and of the 18 employees who comprised the nor-
mal Commack work force, 13 employees accepted the
transfer offers. About the same time that it announced
its decision to relocate, the Respondent began hiring
new employees consistent with its projections indicat-ing a need for additional personnel to staff the largerEast Northport store and to replace the five Commack
employees who declined offers to transfer. Although
East Northport had not yet opened, the Respondent as-
signed most of the newly hired employees to that store
to train on the cash registers that had been installed
there. Others, however, were assigned to train on cash
registers at Commack because, according to the Re-
spondent, there were not enough cash registers at East
Northport on which all the new hires could train.The Respondent closed the Commack store on No-vember 15 and opened the East Northport store the
next day, November 16. The Respondent stipulated
that, with the exception of East Northport's size, which
was about twice as large as the Commack store, ``there
was no substantial change in the operations at the East
Northport store from what we had at the Commack
store.''Three weeks prior to the move, the Union sent theRespondent a letter requesting that it bargain with the
Union and observe the terms of the collective-bargain-
ing agreement. The Respondent denied the request as
premature. After the move, the Union renewed its re-
quest, but the Respondent again refused and filed an
RM petition for an election to determine whether the
East Northport employees desired union representa-
tion.5Beginning on November 16, the Respondentceased making contractually required pension and wel-
fare fund contributions.The judge determined that the instant dispute wasgoverned by Harte & Co.,6in which the Board heldthat ``an existing contract will remain in effect after a
relocation if the operations at the new facility are sub-
stantially the same as those at the old and if transferees
from the old plant constitute a substantial percentageÐ
approximately 40 percent or moreÐof the new plant
employee complement.''7Applying this principle tothe instant case, the judge noted the parties' stipulation
that the East Northport operations were substantially
the same as at Commack and further found that when
East Northport opened on November 16 there was a
full complement of 52 employees working, 25, or 48
percent, of whom were transferees from Commack
who had either been permanent employees at that store
or had trained there for at least 2 weeks prior to the
move. Therefore, he concluded that under the rationale
of Harte and Westwood, the Respondent was obligatedto continue to recognize the Union and apply the terms
of the contract after the move to East Northport. By
failing to do so, the judge found that the Respondent
violated Section 8(a)(5) and (1). 401ROCK BOTTOM STORES8In the representation case, which was made a part of this record,the Regional Director reached a similar result by finding that the
MOA was a binding contract which constituted a bar to the Re-
spondent's election petition. Pursuant to the Respondent's request for
review, the Board reversed the Regional Director in an unpublished
decision dated September 19, 1991, and found that because its deci-
sion was being issued within 90 days preceding the MOA's October
expiration date, it ``no longer bars the instant petition [and] the Re-
gional Director may now process the petition.'' On remand, the Re-
gional Director decided to hold the petition in abeyance pending dis-
position of the instant unfair labor practice case.9308 NLRB 1172 (1992).10The General Counsel contends that the judge's figures are incor-rect to the extent that he failed to include as transferees some em-
ployees who trained at Commack and that he included others who
never worked at Commack. As to the latter point, therefore, the Gen-
eral Counsel and the Respondent are in agreement.11We find no merit in the Respondent's contention that the MOAwas not a valid contract. As the judge noted, the MOA, which the
Respondent signed, specifically incorporated the unsigned master and
supplemental agreements whose terms the Respondent admittedly
implemented. Accordingly, we adopt the judge's finding that the
MOA constituted a valid contract.We reject the General Counsel's contention that the Commackstore was part of a multifacility unit that included all the stores rep-
resented by the Union. There is no record evidence establishing
whether the Respondent recognized the Union in one overall multi-
facility unit or rather in 20 individual store units. Absent such evi-
dence, we shall, therefore, presume that Commack was a single-store
unit and we shall further presume that the new East Northport facil-
ity constitutes a separate appropriate unit. See Haag Drug Co., 169NLRB 877 (1968).In reaching this conclusion, the judge found, con-trary to the Respondent's contention, that the MOA
constituted a valid contract notwithstanding that it in-
corporated the terms of the unsigned master and sup-
plemental agreements. Accordingly, he found that the
MOA raised an irrebuttable presumption of union ma-
jority at the time of the relocation and throughout the
3-year term of the MOA.8The judge further found thatassuming, arguendo, that the MOA was not a valid
contract and thereby raised only a rebuttable presump-
tion of union majority at the time the Respondent with-
drew recognition, the Respondent presented insufficient
evidence to overcome that presumption.In its exceptions the Respondent contends that theBoard's recent decision in Gitano Distribution Center,9which issued after the judge's decision, effectivelyoverruled the ``40 percent or more'' rule set forth in
Harte and Westwood and requires a majority showingat the relocated facility before an employer is obligated
to recognize the union and apply an existing contract.
Because the judge found that less than a majority (48
percent) of the East Northport work force was com-
posed of Commack transferees, the Respondent con-
tends that under Gitano the complaint must be dis-missed.Alternatively, the Respondent argues that even as-suming the applicability of Harte and Westwood, thecomplaint must still be dismissed because the East
Northport work force consisted of less than 40 percent
of Commack transferees. In this regard, the Respond-
ent asserts that the judge erred by counting as transfer-
ees some individuals who trained at Commack and by
counting others who never worked at Commack. Ac-
cording to the Respondent, the number of employees
to be counted as transferees should include only the 13
former Commack employees who transferred to East
Northport, plus the 5 employees hired just before the
move as replacements for the Commack employees
who declined offers to transferÐa total of 18. Because
this number constitutes less than 40 percent of the East
Northport complement, the Respondent contends that
regardless of what standard is applied it had no duty
to recognize the Union or apply the contract there. Fi-
nally, the Respondent reiterates the argument, made to
and rejected by the judge, that the MOA was not a
valid contract and that it lawfully withdrew recognitionfrom the Union based on a good-faith doubt of major-ity support.The General Counsel and the Union argue that themajority test announced in Gitano does not apply herebecause that case involved a partial relocation rather
than, as here, a total relocation and because in Gitano,unlike this case, there was no existing contract at the
time of the relocation. They further note that the Board
in Gitano did not expressly overrule Harte andWestwood and that nothing in Gitano compels the con-clusion that those two cases were implicitly overruled.Alternatively, even if Gitano and its majority test isapplicable, the General Counsel contends that the test
has been met. Thus, in addition to the 18 employees
conceded by the Respondent as transferees, the Gen-
eral Counsel would include 12 others who trained at
Commack before the moveÐ30 in allÐwhich con-
stitutes more than the majority showing required by
Gitano.10In sum, the General Counsel contends thatHarte and Westwood remain good law and controlhere; that the East Northport work force was composed
of more than 50 percent of Commack transferees, sat-
isfying even the Gitano test should the Board considerthat case controlling; and that the judge correctly found
that the Respondent violated Section 8(a)(5) and (1) by
withdrawing recognition from the Union at East
Northport and repudiating the health and pension pro-
visions of the MOA.We agree with the judge that the Respondent vio-lated the Act by withdrawing recognition from the
Union at East Northport and by failing to apply the
collective-bargaining agreement to the employees at
that store.11In reaching this conclusion, we reaffirmthe Board's decision in Harte and Westwood and rejectthe Respondent's contention that these decisions were
implicitly overruled by the Board in Gitano.Contrary to the Respondent's contention, the situa-tion presented in Gitano is both factually and legallydistinct from that presented in Harte and Westwood. In 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12There was no collective-bargaining agreement in effect at thetime of the relocation.13Joan Caggiano, Christina Kaufman, Karen Koza, ChristinaCapobianco, and Lyle Wind.14Those individuals are:Deborah MahoneyKaren Rosati

Cindy SouthwickGwen Werbowsky

Lee Ann RairighTheresa Camastro

Tammy MarrottaSamantha Doti

Donna PorterTheresa Sarducci

Stacy PetraitisMarnie Sonenson
15The 12 trainees each worked anywhere from 3 to 24 hours atCommack.16We agree with the parties that in fn. 6 of his decision the judgeerroneously counted as transferees seven employees who never
worked at Commack.17147 NLRB 829 (1964).Gitano, the employer transferred a portion of its bar-gaining unit, which was represented by a union, to a
new facility and the remainder of the unit continued to
operate out of the old facility. The issue presented to
the Board was whether the respondent was obligated to
recognize and bargain with the union as the exclusive
bargaining representative of the employees at the new
facility.12In resolving this issue, the Board, rejectingprevious attempts by the Board to analyze such trans-
fers as ``partial relocations'' or ``spinoffs,'' stated that
it would begin with the ``long-held rebuttable pre-
sumption that the unit at the new facility is a separate
appropriate unit.'' Gitano, supra at 1173. If the pre-sumption is not rebutted, the Board concluded that the
employer must recognize and bargain with the union
only ``[i]f a majority of the employees in the unit at
the new facility are transferees from the original bar-
gaining unit....'' Id. The Board noted that because
the new facility was presumptively a new unit it was
irrelevant to the analysis the question of whether or to
what extent the employees at the new facility were
performing work that previously was performed by the
unit employees at the old facility, and that the issue of
whether an existing contract would be applicable to the
new facility was not presented in the case. Id. at fn.
21.From the above, it is clear that the Board in Gitanodid not address the issue presented in the instant case,
i.e., whether an employer who relocates an entire bar-
gaining unit to a new facility is obligated to apply the
collective-bargaining agreement in existence at the old
facility to the new facility. It is equally clear that the
Board's analysis in Gitano, starting with the issue ofwhether the relocated portion of the bargaining unit
constitutes an appropriate bargaining unit separate
from the remaining unit at the old facility, is inapplica-
ble to situations where, as here, the entire bargaining
unit is relocated and there has been no creation of a
second bargaining unit. In addition, the existence of a
collective-bargaining agreement at the old facility in
the instant case clearly raises issues not raised in
Gitano. Accordingly, we reject the Respondent's con-tention that the Board in Gitano implicitly overruledHarte and Westwood.We reaffirm the analysis articulated by the Board inHarte and Westwood. As discussed above, the Boardholds that an employer must apply an existing contract
to a relocated facility if the operations at the new facil-
ity are substantially the same as those at the old and
if the transferees from the old facility constitute a sub-
stantial percentage, defined as at least 40 percent, of
the new facility's employee complement. In our view,
this requirement constitutes an appropriate balance be-
tween (1) the transferees' interest in retaining the fruitsof their collective activity and (2) the newly hired em-ployees' interest in choosing whether or not to have
union representation. Further, as noted in Harte, thisrule is consistent with the Act's goal of fostering ``the
national labor policy favor[ing] industrial stability
achieved through the collective-bargaining process.''
Harte, 278 NLRB at 950, citing Steelworkers v. War-rior & Gulf Co., 363 U.S. 574, 578 (1960).There is no question in this case that the first prongof the Harte and Westwood testÐthat the operations ofthe new facility remain substantially the same as those
at the old facilityÐhas been met. Indeed, the parties
stipulated to this fact. We thus turn to the second
prong of the testÐwhether the transferees from the old
facility constitute at least 40 percent of the new facility
employee complement. Although we agree with the
judge's conclusion that this prong was also met, we
find that the judge erred in his computations regarding
the number of employees working at East Northport on
November 16 who should be counted as transferees
from Commack.It is undisputed that the 13 Commack employeeswho were offered and accepted transfers to East
Northport are transferees. It is further undisputed that
the five trainees13hired as replacements for theCommack employees who declined transfers to East
Northport and who spent significant amounts of time
training at Commack shall count as transferees.The disagreement between the parties is whether 12additional trainees14hired by the Respondent to workat East Northport but who trained at Commack for
varying periods of time before the move15should alsocount as transferees.16In accordance with the Board'swell-established rule first announced in Arrow Co.17and relied on by the Board in Westwood, 251 NLRBat 1214 fn. 8, we find, in agreement with the General
Counsel's contention, that these 12 trainees should
count as transferees. In this regard, we note the testi-
mony of the Respondent's vice president of operations,
Joseph Adonetti, that the trainees were hired on a per-
manent basis and that their date of seniority com-
menced on their first day of training at Commack. We
further note, as did the court in Westwood, that thereis no indication in the record that these employees did 403ROCK BOTTOM STORES18We agree with the judge's finding that the East Northport storeopened with a complement of 52 employees. However, even if, as
the Respondent contends, there were 57 employees, the transferees
would constitute 52 percent of the unit.1The record includes the transcript and exhibits in Case 29±RM±780 which was filed on February 21, 1990, and which is presently
being held in abeyance pending the outcome of this case.not receive the benefits of the collective-bargainingagreement during the time that they were employed in
Commack. Westwood Import Co. v. NLRB, 681 F.2d664, 667 (9th Cir. 1982). Finally, we note that, in
terms of hiring and training, these 12 employees are
indistinguishable from the 5 new employees who were
hired to ``replace'' the 5 Commack employees who de-
clined to transfer. As noted, the Respondent concedes
that these five new employees should be counted as
transferees.In sum, we find that the total transferee complementconsisted of the 13 former Commack employees plus
17 trainees, a total of 30, which constituted 56 percent
of the 52 employee work force at East Northport.18Inthese circumstances, since both prongs of the Harteand Westwood test have been met, the Respondent wasobligated to continue recognition of the Union at the
East Northport store and to apply the terms of the ex-
isting contract at East Northport. By failing to do so,
the Respondent violated Section 8(a)(5) and (1) of the
Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Rock Bottom Stores, Inc.,
East Northport, New York, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.David Cohen, Esq., for the General Counsel.Marvin Goldstein, Esq., Stanley L. Goodman, Esq., and An-drea Morganelli, Esq. (Grotta, Glassman & Hoffman), forthe Respondent.Mary E. Moriarty, Esq. (Eisner, Levy, Pollack & Ratner,P.C.), for the Union.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREENAdministrative Law Judge. This casewas tried before me in Brooklyn, New York, on June 15, 18,
and 25, 1992. The charge was filed on March 5, 1990, and
the complaint issued on October 31, 1991. In substance, the
complaint alleges that after the Respondent relocated oper-
ations from a store in Commack, New York, to East
Northport, it refused to recognize and bargain with the Union
despite the fact that the Union had been the collective-bar-
gaining representative of the Commack employees. The com-
plaint also alleges that since October 16, 1989, the Respond-
ent has failed and refused to make monthly contributions to
the contractual benefits and pension funds or to apply other
terms and conditions set forth in a collective-bargaining
agreement.The Respondent, while acknowledging that the move fromCommack to East Northport did not involve a substantial
change in operations, contends that out of 56 employees at
the new store, 13 were transferees from Commack. On the
other hand, the General Counsel and the Charging Party dis-
agree as to the Respondent's count and contend that at the
time that the East Northport store became fully operational
(November 16, 1989), at least 40 percent of its work force
in bargaining unit classifications consisted of transferees
from Commack. Accordingly, the complaint alleges that in
accordance with the principles of Westwood Import Co., 251NLRB 1213, (1980), enfd. 681 F.2d 664 (9th Cir. 1982), the
Respondent was obligated to recognize and bargain with the
Union for the employees of East Northport and apply the
terms and conditions of whatever collective-bargaining agree-
ment was applicable to the Commack store employees.In my opinion, the principal issues in this case are whatprinciples are to be used in counting who was employed at
Commack, who was employed at East Northport when thatstore became fully operational, and who should be consid-
ered a transferee as opposed to a new employee.On the entire record,1including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The predecessor of the Respondent was a company calledCourtesy Drug-stores and that company had recognized the
union on behalf of certain of its employees in the 1940s.
When the Company became Rock Bottom Stores in 1978, (as
a wholly owned subsidiary of Courtesy), the collective-bar-
gaining relationship continued. In 1989, the Respondent had
in the New York Metropolitan area, 28 discount stores (some
but not all containing pharmacies), of which employees in 20
were represented by the Union, 3 were represented by an-
other labor organization, and 4 were unrepresented. The
present case involves the question whether the East
Northport store should be included within the group rep-
resented by the Union or among the group without union
representation.The bargaining history for the period from 1985 to 1991is somewhat confused. Based on the record, I do not believe
that I can state nor the parties recall with certainty how they
managed their contracts. However, I do not think that this is
all that crucial.It appears that in 1985, Courtesy and the Union negotiatedthe terms of a contract which, although unsigned, was put
into effect. (This unexecuted agreement had a term from Oc-
tober 6, 1985, to October 8, 1988.) This agreement appears
to have been based on the terms of another agreement be- 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Regional Director, although finding that a contract barred theEmployer's RM petition, did not decide whether the appropriate unit
should be limited to the employees at East Northport or should be
a multistore unit. He rejected the Union's contention that the unit
was a multiemployer unit or that it was a chainwide unit.3Although the East Northport store opened up with 50 plus bar-gaining unit employees, its complement of such employees at the
time of this hearing was about 30.4I have excluded from the count a total of 11 out of the 63 em-ployees that appear on the employer's payroll or on timecards for
the week ending November 18, 1989. I have excluded William
Cockrell, Matt Halstead, and John McCague because each of them
left their employment before November 16, 1989, when the store
opened. I have excluded Sean Alexander and Carlos Vasquez be-
cause they were only employed at East Northport to set up the facil-
ity and were not assigned to work at that location as permanent em-tween the Union and the Empire State Pharmaceutical Soci-ety Inc., an employer association of which the Respondent
was not a member.In 1987, it appears that the Union and the Company nego-tiated the terms of a supplemental agreement modifying the
terms of the unsigned 1985±1988 agreement, which was to
be applied only to the Company's stores which were not
drugstores and which were operated under the name Rock
Bottom. By its terms, this supplemental agreement was to
run from February 15, 1987, until February 15, 1990. This
too was not executed by the parties although the terms and
conditions set forth seem to have been implemented.In November 1988, the Union entered into negotiationswith a group of employers including Rock Bottom, Whalen
Drug Co., Inc., Rite Aid Corp., Supermarkets General Corp.,
and Pathmark Supermarkets Division and, on November 29,
1988, entered into an executed memorandum of agreement
with them. (At last something with a signature.) This memo-
randum established, inter alia, a general wage increase for
1988, 1989, and 1990, minimum wage scales for represented
employees, cost-of-living increases, and benefit and pension
fund contributions. The agreement provided for certain sepa-
rate provisions applicable only to Rock Bottom and
Pathmark and it states that the various outstanding collective-
bargaining agreements and supplements ``which expired Oc-tober 8, 1988 shall be renewed for a three year term to and
including October 5, 1991,'' except as otherwise modified by
the memorandum of agreement.Until November 15, 1989, the Respondent operated a dis-count store in Commack, Long Island, which employed a
normal complement of about 18 bargaining unit employees.
(Clerks, cashiers, and stockpersons.) That store closed on
November 15, 1989, and its operations were transferred to a
new and larger store in East Northport which was about one-
fourth mile away. There is agreement by the parties that the
new store operated in substantially the same manner as the
Commack store, the only difference being that it employed
more people and had a lot more space. The East Northport
store opened to the public and therefore was fully operational
on November 16, 1989. Indeed, it would be fair to say that
the new store opened up with a larger-than-normal com-
plement of employees as it was overstaffed in an effort to
make a good impression on prospective customers.After the opening of the East Northport store, the Unionsought but was denied recognition. On February 21, 1989,
the Company filed a decertification petition in Case 29±RM±
780 seeking to have the Board conduct an election to deter-
mine if the East Northport employees desired union represen-
tation. This petition was premised on the assertion that this
was a new operation and therefore an election should be con-
ducted to resolve the Union's claims to represent the employ-
ees. The Respondent does not assert that the petition, when
filed, was based on employee statements or other objective
considerations showing that its employees did not want to be
represented by the Union.On December 21, 1990, the Regional Director issued a de-cision in the RM case wherein he concluded that the East
Northport store constituted a relocation of the Commack
store and that a collective-bargaining agreement between the
parties constituted a bar to conducting an election. (Presum-ably, the November 29, 1988 memorandum of agreement de-scribed above.)2The Respondent filed a request for review and, on Septem-ber 19, 1991, the Board issued an order stating, inter alia:The Board has held that a petition will not be dis-missed, even though prematurely filed, if a hearing is
directed despite the prematurity of the petition, and the
Board's decision issues on or after the 90th day preced-
ing the expiration date of the contract. Such is the casehere. In so finding, we do not pass on the arguments
set forth by the Employer-Petitioner in its Request for
review. We further find that as the collective-bargaining
agreement, which will expire on October 5, 1991, no
longer bars the instant petition, the Regional Director
may now process the petition.Accordingly, we reverse the Regional Director's De-cision and Order and remand the matter to the Regional
Director for further consideration in light of this Deci-
sion.Notwithstanding the above, the Regional Director did notproceed with an election because of the fact that this case
was pending and the Union did not file a request to proceed.In October 1991, the Company and the Union entered intoan executed collective-bargaining agreement to run for a term
from October 7, 1991, to October 9, 1994. This agreement
covers the employees of the Rock Bottom stores that histori-
cally have been represented by the Union, except for East
Northport. And as to this store, the parties, in effect, agreed
to disagree and let the Board resolve the issue of representa-
tion one way or the other.As noted above, the Commack store before it closed onNovember 15, 1989, had a normal complement of about 18
employees. The new East Northport store operated in essen-
tially the same way except that it was about twice as large
and employed more employees that the Commack store. The
decision to close the store in Commack and open a new one
in East Northport was made because the former's business
had outgrown its available space. In relation to the two
stores, the remaining inventory of Commack was moved,
along with cash registers, to East Northport during the transi-
tion. The new store opened to the public and was more than
fully staffed on November 16, 1989.3As of the week ending Saturday, November 18, 1989,there were by my count, 52 bargaining unit employees work-
ing at the East Northport store.4Of this 52, all parties agree 405ROCK BOTTOM STORESployees in bargaining unit job classifications. Also excluded are thesecurity employees Gerald Husk, Leonard Loveridge, Michael
Lanaia, and Tony Sclafani as all parties agree that guards are ex-
cluded from the bargaining unit. Finally, I have excluded Kimberly
Quinn and Lisa Zaimis who were employed as boutique employees,
a job classification that historically has not been included in the bar-
gaining unit.5The conceded transferees were John Cooke, Phillip Drago, JanetLipari, Ellen Nessanbaum, Peter O'Brien, Donna Olson, Kitty
Pennachia, Carrie Quinn, Mark Quintana, Michele Russell, Dennis
Steiness, Fran Wansor, and Jennifer Zieler. As to Steiness, the evi-
dence shows that although he was transferred from Commack to
East Northport, he was out sick for the first week and therefore he
did not punch a timecard.6These were as follows:(1) Joan Caggiano worked at Commack 20 plus hours during theweeks ending November 4 and 11, 1989.(2) Kenney Campbell worked at Commack 30 plus hours duringthe weeks ending November 4 and 11, 1989.(3) Chris Capobianco worked at Commack 18 hours during theweek ending November 4 and 25 hours during the week ending No-
vember 11.(4) Paul Chereck worked at Commack 16 hours during the weekending October 28, 25 plus hours during the week ending November
4, and 21 hours during the week ending November 11, 1989.(5) Michael Ferraro worked at Commack 37 hours during theweek ending November 4 and 31 hours during the week ending No-
vember 11, 1989.(6) Patricia Grillo worked at Commack 12 hours during the weekending October 21, 27 plus hours during the week ending October
28, 26 plus hours during the week ending November 4, and 30 hours
during the week ending November 11, 1989.(7) Peter Hoyt worked at Commack 12 plus hours during the weekending October 28, 23 hours during the week ending November 4,
and 17 plus hours during the week ending November 11, 1989.(8) Chistina Kaufman worked at Commack 18 hours during theweek ending October 28, 22 plus hours for the week ending Novem-
ber 4, and 11 plus hours for the week ending November 11, 1989.(9) Karen Koza worked at Commack 22 hours during the weekending November 4 and 20 plus hours during the week ending No-
vember 11.(10) Brian Mosher worked at Commack 3 hours during the weekending October 28, 25 hours during the week ending November 4,
and 15 plus hours during the week ending November 11, 1989.(11) Ed Roe worked at Commack 16 hours during the week end-ing October 21, 30 plus hours during the week ending October 28,
35 hours during the week ending November 4, and 42 hours during
the week ending November 11, 1989.(12) Lyle Wind worked at Commack 19 plus hours during theweek ending October 28, 20 hours during the week ending Novem-
ber 4, and 19 hours during the week ending November 11.Although both the Commack and East Northport stores were des-ignated for a time as store 50, the timecards for each are distinguish-
able. The East Northport store used a timecard that has a smaller
type face and contains more information.7[Attached here as App. A.] In my opinion, the employees whoworked substantial hours at the Commack store for at least 2 weeks
before the week of the relocation, should be considered transferees
and not new hires. In Westwood Import Co., 251 NLRB 1213(1980), the Board held to be transferees, six employees who worked
at an old facility from 1 to 6 weeks before it was relocated and de-
spite the fact that they were hired with the expectation that they
would be working at the new facility.that 13 clearly were transferees from the Commack store.5This leaves 39 other employees. As to these, the employercontends that all were new employees hired to staff the new
store and that even if they appeared on Commack timecards
before November 15, they were at Commack only becausethey were being trained there to work at East Northport. The
General Counsel contends that many of this group worked
substantial hours at the Commack store before it closed and
therefore should be considered as transferees.As of the week ending November 25, 1989, there weretwo other bargaining unit employees added to the store, these
being Joe Badamo and Jeff Waldman. Additionally, it ap-
pears that a Santiago Quintana was hired during this week
as a security employee.The record establishes that the amount of time to train acashier would be anywhere from a few hours to about 2
days, depending on aptitude. Although there is no evidence
to show the amount of time that it would take to train a
stockperson, it is difficult to imagine that it would take any
longer than the time it takes to train a cashier.The record also shows that there were 12 employees whoworked at East Northport who worked at least 2 weeks in
Commack before going over to the new store during the
week ending November 18.6If we consider these 12 employ-ees to be transferees, and not new hires, then the total groupof transferees would be 25 or 48 percent of the East
Northport complement of employees when it opened to the
public. Also, assuming that 25 of the new store's employees
are transferees, then the new store would have had to employ
63 unit employees in order for the percentage of transferees
to be less than 40 percent.The Respondent introduced evidence that the number ofdues-paying union members at the Commack store and even
among the Respondent's group of union represented stores
was less than a majority during the period of time imme-
diately preceding the transfer to East Northport. It did not,
however, produce any other evidence indicating that these
employees, even if not paying union dues, did not desire
union representation.III. ANALYSISThis case is ruled by the law governing relocations. InHarte & Co., 278 NLRB 947, 948 (1986), the Board heldthat a union is entitled to continued recognition and to have
any existing contract honored, if at the time that a relocation
is substantially completed, 40 percent or more of the new fa-
cility's employees came from the previously represented fa-
cility.In the present case, it is my opinion that the transfer ofoperations from Commack to East Northport was substan-
tially completed by November 16, 1989, which was the day
after Commack was closed and the day that East Northport
opened to the public. And as of the end of that week (payroll
week ending, November 18, 1989), the new store employed
52 bargaining unit employees, of which 25 were, in my opin-ion, transferees.7As the number of transferees exceeded 40percent, the Respondent, under that rationale of Harte & Co.,is obligated to continue to recognize and bargain with the
Union.It also appears to me that as of November 15, 1989, therewas in effect a valid labor contract between the Respondent
and the Union which covered the salesclerks, cashiers, and
stock employees of the Commack store. This was the hand-
written memorandum of agreement dated November 29,
1988, which, among other things, regulated for a 3-year pe- 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Sec. 9 of the Act permits and provides a concrete procedurewhereby an employer or employees, under particular circumstances,
may file a petition to decertify an existing union. The Act also per-
mits, under appropriate circumstances, another union to file a rep-
resentation petition seeking to persuade employees represented by an
incumbent union to switch their allegiance.9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.riod terms and conditions of employment of those of Re-spondent's employees who had historically been represented
by the Union over a period of time going back to the 1940s.
There is no question that but for the relocation of the
Commack store to East Northport, the employees in that
store would have continued to be covered by the 1989
memorandum of agreement and the subsequent contract
which was executed in October 1991. Accordingly, it is con-
cluded that as there was a contract in effect at the time of
the relocation, which by operation of law continued in effect
thereafter, it follows that there was an irrebutable presump-
tion that the Union continued to represent a majority of the
employees. W.A. Krueger Co
., 299 NLRB 914 (1990);Westwood Import Co., 251 NLRB 1213 (1980).Moreover, even assuming that there was no existing col-lective-bargaining agreement at the time of the relocation,
there would still have been a rebuttable presumption of ma-
jority status. And in my opinion such a presumption has not
been overcome in the present case solely by evidence that a
majority of the units employees were not paying dues. NLRBv. Walkill Valley General Hospital, 866 F.2d 633, 637 (3dCir. 1989).Nevertheless, having found that the 1988 memorandum ofagreement constituted a valid contract, establishing binding
terms and conditions of employment for the Commack em-
ployees both before and after the relocation to East
Northport, it is concluded that the Respondent, to the extent
that it failed and refused to apply the terms of that agreement
to the employees in question, violated Section 8(a)(1) and (5)
of the Act.The Respondent contends that as the Board in the rep-resentation case (29±RM±780), found that ``the contract'' did
not constitute a bar, a question concerning representation ex-
isted and therefore precludes any finding that it refused to
bargain with the Union, at least after the agreement expired
on October 5, 1991. I disagree.The Board's conclusion in the representation case wasonly that the memorandum of agreement, having expired on
or after the 90th day of the Board's decision, would not be
considered as a ``contract bar.'' The Board did not, however,
make any conclusions as to the appropriateness of the unit
and remanded the proceeding to the Regional Director for
further consideration. Whether or not a question concerning
representation could have been raised at the conclusion of the
term of the memorandum of agreement, and irrespective of
any future finding as to what group of employees should
vote in an election, there is no question but that the memo-
randum of agreement was a valid contract which the Re-
spondent was obligated to honor under the provisions of Sec-
tion 8(d) of the Act. Moreover, until and unless the Union
is ousted by means permissible under the National Labor Re-
lations Act,8it is my opinion that the Respondent was boundto honor any succeeding contract which, by historical prac-
tice, would have covered these employees but for the reloca-
tion.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing, on or after November 16, 1989, to bargainwith the Union and withdrawing recognition from the Union
as the exclusive bargaining representative of certain of its
employees at its East Northport store, the Respondent has
violated Section 8(a)(1) and (5) of the Act.4. By refusing and failing to honor and abide by the termsand conditions of the memorandum of understanding dated
November 29, 1988, and a subsequent collective-bargaining
agreement expiring on October 9, 1994, the Respondent has
violated Section 8(a)(1) and (5) of the Act.5. The unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated the Act, Ishall recommend that it cease and desist therefrom and take
certain affirmative action necessary to effectuate the policies
of the Act. It is recommended that the Respondent be or-
dered to abide by the terms and conditions of the above-de-
scribed agreements and to the extent that they have not done
so, make all fringe benefit contributions as required by such
contracts, with interest determined under the standards set
forth in Merryweather Optical Co., 240 NLRB 1213 (1979).I also recommend that the Respondent make whole any unit
employees for any loss that they may have suffered from Re-
spondent's failure to make such contributions, in the manner
set forth in Kraft Plumbing & Heating, 252 NLRB 891 fn.2 (1989), enfd. mem. 661 F.2d 940 (9th Cir. 1981), with in-
terest as provided for in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Rock Bottom Stores, Inc., EastNorthport, New York, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain with Local 1199, Drug, Hospitaland Health Care Employees Union, or withdrawing recogni-
tion from said Union as the exclusive bargaining representa-
tive of the cashiers, salesclerks, and stockpersons employed
by Respondent at its East Northport store.(b) Refusing or failing to honor and abide by the termsand conditions of the memorandum of understanding dated
November 29, 1988, and a subsequent collective-bargaining
agreement expiring on October 9, 1994.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 407ROCK BOTTOM STORES10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the cashiers, salesclerks, and stockpersons,
employed at its East Northport store.(b) To the extent not already done, make all fringe benefitcontributions as provided in the memorandum of agreement
dated November 29, 1989, and the collective-bargaining
agreement executed in October 1991, expiring on October 9,
1994, and make whole the unit employees in the manner set
forth in the remedy section of this decision by reimbursing
them with interest, for any losses (including lost wage in-
creases) they may have suffered as a result of Respondent's
failure to abide by the terms of the aforesaid contracts.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility in East Northport, New York, copiesof the attached notice marked ``Appendix B.''10Copies ofthe notice, on forms provided by the Regional Director for
Region 29 after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIX AEmployees working at East Northport as of the payroll pe-riod ending November 18, 1989.Alexander, Sean (Setup employee)Brown, Scott
Burulcich, Lynette
Caggiano, Joan
Camastro, TeresaCampbell, Kenny
Capobianco, Chrissy
Cerrato, Tom
Chereck, Paul
Cockrell, William (Left before 11/16)
Corrao, Joan
Cooke, John (Conceded transferee)
D'Abruzzo, Thomas
Doti, Samantha
Drago, Phillip (Conceded transferee)
Ferraro, Michael
Grillo, Patricia
Halstead, Matt (Left before 11/16)
Hochman, ScottHorner, MichaelHoyt, Peter
Husk, Gerald (Security employee)
Kaiden, Doug
Kaufman, Christina
Koza, Karen
Lanaia, Michael (Security employee)
Larsen, Joyce
Lipari, Janet (Conceded transferee)
Lomangino
Loveridge, Leonard (Security employee)
Mahoney, Debbie
Marotta, Tammy
Morris, Michele
Mosher, Brian
McCague, John (Left before 11/16)
Nessanbaum, Ellen (Conceded transferee)
O'Brien, Peter (Conceded transferee)
Olson, Donna (Conceded transferee)
Pennachia, Kitty (Conceded transferee)
Petraitis, Stacy
Porter, Donna
Pshenay, Judy
Quinn, Carrie (Conceded transferee)
Quinn, Kimberly (Boutique employee)
Quintana, Mark (Conceded transferee)
Rairigh, LeeAnn
Roe, Ed
Rosati, Karen
Russell, Michele (Conceded transferee)
Sarducci, Theresa
Schwartz, Mindy
Sclafani, Tony (Security employee)
Sonenson, Marnie
Southwick, Cindy
Steiness, Dennis (Conceded transferee)
Tinnuci, Gloria
Vasquez Carlos (Setup employee)
Wansor, Fran (Conceded transferee)
Werbowsky, Gwen
Williams, InezWind, Lyle
Zaimis, Lisa (Boutique employee)
Zieler, Jennifer (Conceded transferee)APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to bargain with Local 1199, Drug,Hospital and Health Care Employees Union, or withdraw
recognition from said Union as the exclusive bargaining rep-
resentative of the cashiers, salesclerks, and stockpersons em-ployed by us at our East Northport store.WEWILLNOT
refuse or fail to honor and abide by theterms and conditions of the memorandum of understanding
dated November 29, 1988, and the subsequent collective-bar-
gaining agreement which does not expire until October 9,
1994.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
, on request, bargain with the Union as the exclu-sive representative of the cashiers, salesclerks, and
stockpersons employed at our East Northport store.WEWILL
, to the extent not already done, make all fringebenefit contributions as provided in the memorandum of
agreement dated November 29, 1989, and the collective-bar-
gaining agreement executed in October 1991 and make
whole the employees covered by said agreements by reim-
bursing them with interest, for any losses (including lost
wage increases) that they may have suffered as a result of
our failure to abide by the terms of the aforesaid contracts.ROCKBOTTOMSTORES, INC.